

115 HR 2807 IH: To amend title 10, United States Code, to require congressional notification concerning sensitive military cyber operations and cyber weapons, and for other purposes.
U.S. House of Representatives
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2807IN THE HOUSE OF REPRESENTATIVESJune 7, 2017Mr. Thornberry (for himself, Mr. Smith of Washington, Ms. Stefanik, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require congressional notification concerning sensitive
			 military cyber operations and cyber weapons, and for other purposes.
	
		1.Notification requirements for sensitive military cyber operations and cyber weapons
 (a)NotificationChapter 3 of title 10, United States Code, is amended by adding at the end the following new sections:
				
					130j.Notification requirements for sensitive military cyber operations
 (a)In generalExcept as provided in subsection (d), the Secretary of Defense shall promptly submit to the congressional defense committees notice in writing of any sensitive military cyber operation conducted under this title no later than 48 hours following such operation.
						(b)Procedures
 (1)The Secretary of Defense shall establish and submit to the congressional defense committees procedures for complying with the requirements of subsection (a) consistent with the national security of the United States and the protection of operational integrity. The Secretary shall promptly notify the congressional defense committees in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes.
 (2)The congressional defense committees shall ensure that committee procedures designed to protect from unauthorized disclosure classified information relating to national security of the United States are sufficient to protect the information that is submitted to the committees pursuant to this section.
 (3)In the event of an unauthorized disclosure of a sensitive military cyber operation covered by this section, the Secretary shall ensure, to the maximum extent practicable, that the congressional defense committees are notified immediately of the sensitive military cyber operation concerned. The notification under this paragraph may be verbal or written, but in the event of a verbal notification a written notification shall be provided by not later than 48 hours after the provision of the verbal notification.
							(c)Sensitive military cyber operation defined
 (1)In this section, the term sensitive military cyber operation means an action described in paragraph (2) that— (A)is carried out by the armed forces or by a foreign partner in coordination with the armed forces; and
 (B)is intended to cause effects outside a geographic location where United States armed forces are involved in hostilities (as that term is used in section 1543 of title 50, United States Code).
 (2)The actions described in this paragraph are the following: (A)An offensive cyber operation.
 (B)A defensive cyber operation outside the Department of Defense Information Networks to defeat an ongoing or imminent threat.
 (d)ExceptionsThe notification requirement under subsection (a) does not apply— (1)to a training exercise conducted with the consent of all nations where the intended effects of the exercise will occur; or
 (2)to a covert action (as that term is defined in section 3093 of title 50, United States Code). (e)Rule of constructionNothing in this section shall be construed to provide any new authority or to alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or any requirement under the National Security Act of 1947 (50 U.S.C. 3001 et seq.).
						130k.Notification requirements for cyber weapons
 (a)In generalExcept as provided in subsection (c), the Secretary of Defense shall promptly submit to the congressional defense committees notice in writing of the following:
 (1)With respect to a cyber capability that is intended for use as a weapon, the results of any review of the capability for legality under international law pursuant to Department of Defense Directive 5000.01 no later than 48 hours after any military department concerned has completed such review.
 (2)The use as a weapon of any cyber capability that has been approved for such use under international law by a military department no later than 48 hours following such use.
							(b)Procedures
 (1)The Secretary of Defense shall establish and submit to the congressional defense committees procedures for complying with the requirements of subsection (a) consistent with the national security of the United States and the protection of operational integrity. The Secretary shall promptly notify the congressional defense committees in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes.
 (2)The congressional defense committees shall ensure that committee procedures designed to protect from unauthorized disclosure classified information relating to national security of the United States are sufficient to protect the information that is submitted to the committees pursuant to this section.
 (3)In the event of an unauthorized disclosure of a cyber capability covered by this section, the Secretary shall ensure, to the maximum extent practicable, that the congressional defense committees are notified immediately of the cyber capability concerned. The notification under this paragraph may be verbal or written, but in the event of a verbal notification a written notification shall be provided by not later than 48 hours after the provision of the verbal notification.
 (c)ExceptionsThe notification requirement under subsection (a) does not apply— (1)to a training exercise conducted with the consent of all nations where the intended effects of the exercise will occur; or
 (2)to a covert action (as that term is defined in section 3093 of title 50, United States Code). (d)Rule of constructionNothing in this section shall be construed to provide any new authority or to alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or any requirement under the National Security Act of 1947 (50 U.S.C. 3001 et seq.)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items:
				
					
						130j. Notification requirements for sensitive military cyber operations.
						130k. Notification requirements for cyber weapons..
			